Title: To Thomas Jefferson from John Marshall, [24 June 1798]
From: Marshall, John
To: Jefferson, Thomas


          
            [24 June 1798]
          
          J Marshall begs leave to accompany his respectful compliments, to Mr. Jefferson with assurances of the regret he feels at being absent when Mr. Jefferson did him the honor to call on him.
          J Marshall is extremely sensible to the obliging expressions containd in Mr. Jeffersons polite billet of yesterday.
          He sets out tomorrow for Winchester & woud with pleasure charge himself with any commands from Mr. Jefferson to that part of Virginia.
        